Citation Nr: 1624520	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-04 544	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to June 2009, to include service in Iraq.

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas. 

In April 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

The evidence is at least evenly balanced as to whether pes planus had its clinical onset in service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, bilateral pes planus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran is seeking service connection for pes planus.  The Board concludes that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the fact the Board allows the benefit sought on appeal, discussion of VA's compliance with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2014), would serve no useful purpose.

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran contends that he acquired bilateral pes planus while in service or as a result thereof.  The Veteran's wife also submitted a statement that the Veteran has complained of foot pain since service. 

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has bilateral pes planus that had its clinical onset in service.  

The Veteran's service treatment records are silent for any treatment related to his feet including bilateral pes planus.  The Veteran's November 2004 entrance examination and April 2009 separation examination noted normal feet with no bilateral pes planus noted.  In the report of medical histories, the Veteran denied that he had or has ever had foot trouble or impaired use of feet.  

The Veteran filed his claim of service connection for a foot disability in May 2009 during service.    

A September 2010 VA treatment record reflects that the Veteran experienced foot discomfort since returning from Iraq.  

The Veteran underwent a VA examination in January 2010, at which time the Veteran reported that his foot disability existed since September 2005.  He reported that his disability was the result of an injury and wear and tear due to physical activities during service.  A physical examination revealed no visual signs of bilateral pes planus or any other foot deformity.  An x-ray of the feet revealed mild pes planus of the mid-foot, bilaterally.  

A February 2016 VA medical opinion concluded that the Veteran's bilateral pes planus was an acquired disorder and that it is less likely as not (less than a 50 percent probability) that the Veteran's bilateral pes planus was incurred in or is otherwise etiologically related to active military service.  The examiner noted the Veteran's contention regarding continuity of symptomatology and the September 2010 complaint of foot pain since completing service, however, there were no foot symptoms or pes planus noted in his April 2009 separation examination.  The examiner further explained that the degree of pes planus was mild, which indicated the pes planus was in an early stage of development, and in turn, supported the medical finding that bilateral pes planus was of a more recent occurrence after completing military service. 

Although the Veteran denied having foot trouble in his service treatment records up to April 2009, the Veteran filed his claim for a bilateral foot disability in May 2009 when he was still in service.  While noting the absence of complaints of foot problems in the service treatment records up to April 2009 and the Veteran's September 2010 complaint of foot pain, the February 2016 VA examiner did not discuss the Veteran's May 2009 claim application.  

Here, during the January 2010 VA examination, pes planus was not detected by physical examination or observation, but was only diagnosed by x-ray.  As such, the Veteran's bilateral pes planus was considered mild and the February 2016 VA examiner agreed that such findings supported the conclusion that the Veteran's pes planus was in the early stage of development.  Given that pes planus was not detectable by physical examination in the January 2010, the Board finds it reasonable that such a disability may not have been detectable during his April 2009 separation examination because no x-ray of his feet was conducted.  The pes planus was identified within the first post service year and the Veteran's claim that it was symptomatic since service is credible.  Resolving all doubt in the Veteran's favor, o service connection for bilateral pes planus is warranted.


ORDER

Entitlement to service connection for bilateral pes planus is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


